Exhibit 10.1


EXECUTION COPY










DATED: 9 September 2020




DEED OF SETTLEMENT AND RELEASE




TIM COURTIS,
GREENLIGHT REINSURANCE, LTD.,
AND
GREENLIGHT CAPITAL RE, LTD.

DEED OF SETTLEMENT AND RELEASE
This Deed of Settlement and Release is made the 9th day of September 2020
BETWEEN:
(1)TIM COURTIS of 607 Yacht Drive, West Bay, Grand Cayman (the "Employee");
(2)GREENLIGHT REINSURANCE, LTD of 65 Market Street, Suite 1207, Jasmine Court,
Camana Bay, Grand Cayman, KY1-1205, Cayman Islands;
(3)GREENLIGHT CAPITAL RE, LTD of 65 Market Street, Suite 1207, Jasmine Court,
Camana Bay, Grand Cayman, KY1-1205, Cayman Islands (together with Greenlight
Reinsurance Ltd, the "Employers")



--------------------------------------------------------------------------------

EXECUTION COPY
(Each a "Party" and together "the Parties") 
WHEREAS:-
(A)The Employee was employed as Chief Financial Officer (the "Employment")
pursuant to an Amended and Restated Employment Agreement dated December 30, 2008
(the “Contract”), as subsequently amended February 18, 2009 and by written
notification on February 28, 2014, and effective as of January 1, 2014);
(B)The Parties have agreed to terminate the Employment by mutual consent
effective 9 September 2020 (the "Termination Date");
(C)The Parties now wish to settle all matters between them and have agreed to a
full and final settlement on the terms and conditions contained in this Deed and
have agreed to enter into this Deed in consideration of the mutual covenants and
other valuable consideration set out below
IT IS NOW AGREED AND THIS DEED WITNESSES AS FOLLOWS:-
1.Definitions
1.1In this Deed, unless otherwise indicated, the following expressions shall
bear the following meanings:
(a)"Associated Entities" means the Employers and each and all of their
respective current, previous, and future parent companies, direct or indirect
subsidiaries, and affiliates;
(b)"Claims" means all causes of action, matters, and disputes arising from or
related to the Employment or the termination thereof, or otherwise arising
between the Parties, whether known or unknown, that exist (or may exist) as at
the date of execution of this Deed including but not limited to:
(i)Any and all actions, causes of action, claims, covenants, contracts and/or
controversies in any jurisdiction of whatsoever character howsoever arising
whether in law, equity or otherwise;
(ii)Unfair dismissal pursuant to part VII of the Labour Law (2011 Revision) (the
"Labour Law") or any successor legislation;
        2

--------------------------------------------------------------------------------

EXECUTION COPY
(iii)Severance pay pursuant to part V of the Labour Law or any successor
legislation;
(iv)Wrongful or constructive dismissal in respect of the Employment howsoever
arising;
(v)Contractual entitlement in respect of salary, commission, accrued holiday
pay, overtime, notice, severance, other benefits, or otherwise arising out of or
in connection with the Contract (as amended) or Employment, including for the
avoidance of doubt any discretionary bonus; and
(vi)Discrimination howsoever arising or of any nature.
(c)References to recitals and clauses are references to the recitals to and
clauses of this Deed;
(d)Headings to clauses and the use of bold type are for convenience only and
shall not affect the interpretation or construction of this Deed; and
(e)Words in the singular include the plural and vice versa.
1.2 Should any provision of this Deed require interpretation it is agreed by the
Parties that such interpretation shall not be subject to a presumption that the
Deed is to be construed more strictly against the party who prepared the Deed.
2.Agreement and Release by the employee
2.1 The Parties hereby agree that the Employment shall terminate by mutual
consent and without further notice as of the Termination Date, at which time the
Employee shall cease to be employed by the Employers.
2.2 The Employee agrees and undertakes to resign as of the Termination Date from
all officer, board, committee, and other appointments or positions held in
respect of the Employers and their Associated Entities. In the event that the
Employee fails to resign in accordance with this clause he hereby irrevocably
grants a power of attorney to the Employers empowering them to execute the
necessary instruments of resignation on his behalf.
        3

--------------------------------------------------------------------------------

EXECUTION COPY
2.3 The Employee agrees that other than as set forth in Section 3, below,
Employee hereby:
(a)Releases each and all of the Employers and their Associated Entities
(collectively, the “Companies”), and each and all of the Companies’ respective
servants, agents, directors, officers, employees, partners, equityholders,
investors, and representatives (collectively, with the Companies, the
“Releasees”) from all and any Claims howsoever arising, whether under Cayman
Islands, United States, New York, or other law, whether under any statute,
regulation, ordinance, constitution, treaty, contract, common law, or otherwise,
and whether such Claims are accrued or contingent;
(b)Undertakes and covenants not to assert any Claims or commence legal
proceedings in respect of such claims against any of the Releasees at any time
in any forum or any jurisdiction (including without limitation the Director of
Labour, the Department of Employment Relations or a Labour Tribunal in the
Cayman Islands or the Grand Court of the Cayman Islands); and
(c)Undertakes and covenants to comply with the terms of Section 9 of the
Contract, which he agrees survives his termination, and acknowledges that such
terms are enforceable in their entirety;
(d)Undertakes and covenants that before and after the Termination Date, he will
reasonably cooperate with the Employers and their Associated Entities, in
connection with (i) the smooth transition of his role and responsibilities, as
directed by the Employers, including by promptly responding to requests for
information, (ii) any actual or threatened investigation, administrative
proceeding, or litigation relating to any matter that occurred during the
Employment in which he was involved or of which he has knowledge, and (iii) any
other internal or external review of the Companies, including by any regulator
or agency, or any actual or threatened arbitration; provided that the Companies
will attempt to schedule Employee’s cooperation for mutually agreeable times and
locations in a manner that does not unduly interfere with Employee’s personal or
professional pursuits and will reimburse Employee for any reasonable
pre-approved out-of-pocket expenses Employee incurs in connection with such
cooperation. Employee will render his cooperation under this paragraph without
requiring a subpoena, and will do so honestly, truthfully, forthrightly, and
completely,
        4

--------------------------------------------------------------------------------

EXECUTION COPY
including supplying relevant documents and information in his possession,
custody, or control;
(e)Agrees and confirms that the none of the Releasees owes him any wages,
bonuses, pro-rated bonuses (for 2020 or any other year), equity compensation,
stock options, restricted shares, sick pay, vacation or holiday pay (except as
provided in Section 3.2, below), severance pay, relocation or moving costs,
notice pay, pension contribution, equity award (including but not limited to any
Option (as defined in the Contract, as amended)), or any other compensation,
payment, amount, benefit, or interest whatsoever; and
(f)Confirms and acknowledges that he has not suffered any known workplace injury
or occupational disease and that he has not been victimised in consequence of
reporting any wrongdoing relating in any way to the Employment.
2.4 Without prejudice to the generality of clause 2.3 above, the Employee
expressly agrees and acknowledges that:
(a)Other than basic salary accrued to the Termination Date, he shall not be
entitled to receive any further sum whether by way of notice pay, severance pay,
or otherwise, including but not limited to under Section 8 of the Contract;
(b)He shall not be entitled to receive any Retention Bonus pursuant to the
Retention Bonus Agreement between the Employee and Greenlight Reinsurance Ltd
dated 4 May 2020;
(c)All of his unvested Awards under the Greenlight Capital Re Ltd. Amended and
Restated 2004 Stock Incentive Plan, as amended (the “LTIP”), are hereby
cancelled, and all of Employee’s rights to restricted shares are hereby
terminated; and
(d)He shall repay to the Employers within 30 days of the Termination Date the
pro-rated portion of his annual Permanent Residency fee attributable to the
period after the Termination Date.
2.5 In the event that the Employee breaches any material provision of this Deed
or pursues or encourages any Claim against any of the Releasees, he agrees to
indemnify without
        5

--------------------------------------------------------------------------------

EXECUTION COPY
limitation such parties for any losses suffered as a result thereof, including
but not limited to advancing all of their legal and professional fees with
respect to such matter(s).
2.6 In signing this Deed the Employee acknowledges that he has read and
understood this Deed and has obtained or had the opportunity to obtain
independent legal advice in relation thereto. The Employee further acknowledges
that he signs this Deed voluntarily and understands that the Deed contains a
full and final release of all claims that he has or may have against any of the
Releasees.
2.7 The Employee shall not commence or maintain, or procure, assist, encourage,
support or otherwise participate in the commencement or continuance of, any
proceedings in respect of the Claims, except, for the avoidance of doubt, for
the purpose of enforcing this Deed.
3.agreement by the employers
3.1 Conditional upon the Employee executing this Deed on the date hereof and
complying with all of the terms hereof and with the Surviving Provisions (as
defined below), the Employers:
(a)Pay Employee a separation payment in the amount of $500,000 (US), minus
applicable taxes and withholdings, payable within thirty (30) days after the
Parties’ execution of this Deed (including Employee executing the Affidavit (as
defined below) and providing it, along with the duly executed Deed, to the
Employers).
(b)Agree that health insurance for the Employee and his dependants shall be
maintained for a period of 3 months after the Termination Date or until the
Employee secures alternative employment, whichever is the sooner, subject to the
Employee paying the premium in respect of the said insurance coverage.
(c)Irrevocably and unconditionally release and discharge Employee with respect
to any and all Claims they otherwise could assert against him in connection with
his employment or the termination thereof; provided that, for avoidance of
doubt, nothing herein releases or discharges any claims (i) based on Employee’s
wilful misconduct or gross negligence in the performance of his duties for the
        6

--------------------------------------------------------------------------------

EXECUTION COPY
Companies (provided that for the avoidance of doubt, my transmission of the
emails described in the Affidavit does not constitute gross negligence or wilful
misconduct for purposes of this Deed), (ii) that arise after the Termination
Date, or (iii) that arise under this Deed or under any of the Surviving
Provisions, including but not limited any claims for misuse of the Companies’
confidential information or the breach of Sections 2, 3, 9, 10, or 11 hereof.
(d)Will issue an instruction to their current directors and senior officers not
to make or publish any disparaging, derogatory, or defamatory comments or
statements about Employee in any forum, whether oral or written.
3.1 The Employers shall pay the Employee for any accrued but unused vacation (if
any), in accordance with the Employers’ vacation policy.
3.2 The Employers shall reimburse the Employee for any as-yet unreimbursed
business expenses that were properly accrued prior to the Termination Date, in
accordance with the terms and conditions of the Employers’ expense reimbursement
policy. For avoidance of doubt, Employee will not receive reimbursement or
payment of any moving or relocation expenses, and is waiving and releasing all
claims to any such expenses.
3.3 The Employee will remain eligible to receive payments in connection with any
quantitative bonuses previously awarded to the Employee in accordance with
Greenlight Capital Re, Ltd.’s Compensation Plan, subject to the terms and
conditions of that Plan (provided that, for avoidance of doubt, the Employee is
not entitled to any such bonus with respect to 2020 or any later year, and is
not entitled to any other bonuses or benefits under that Plan, including any
discretionary bonuses or pro rata bonuses, and also is not eligible for any
payments, rights, or benefits under any other plan, award, or agreement,
including but not limited to the LTIP).
3.4 Nothing in this Deed shall be construed to waive or release any right to
indemnification Employee otherwise would have under any applicable by-law,
duly-executed agreement, or insurance policy with respect to claims threatened
or brought against Employee by any third parties.
        7

--------------------------------------------------------------------------------

EXECUTION COPY
4.NO ADMISSION
4.1 Entry into this Deed and performance of the obligations hereunder shall not
constitute an admission of liability howsoever arising by any Party.
5.ABSOLUTE BAR
5.1 This Deed may be pleaded and tendered by any Party as an absolute bar and
defence to any proceeding brought in breach of the terms of this Deed.
6.further assurances and acknowledgments
6.1 The Parties shall (at their own cost) do and execute or procure to be done
and executed all necessary acts, agreements, instruments, deeds, documents and
things reasonably within their power to give effect to and carry out this Deed
and its intents and purposes, and the Parties shall co-operate to the fullest
extent practicable to that end.
7.Warranties and representations
7.1 Each Party hereby separately represents and warrants to the other Party
that:-
(a)it has taken all necessary actions to authorize and approve its entry into
this Deed and the execution of the same;
(b)all necessary authorizations and approvals for the performance of its
obligations hereunder have been obtained and remain in force;
(c)its entry and the performance of its obligations under this Deed will not
violate any provision of its constitutive documents or any provision of any law
applicable to it, nor conflict with or breach or require any consent under any
agreement or instrument to which it is party or by which it is or any of its
assets or properties is bound; and
(d)this Deed has been duly executed by it and constitutes a valid and legally
binding obligation which is enforceable against it in accordance with its terms.
8. Warranties concerning claims
8.1 Each Party hereby separately represents and warrants to the other Party
that:-
        8

--------------------------------------------------------------------------------

EXECUTION COPY
(a)it is the sole and lawful owner of all right, title, and interest in and to
each and every Claim which such Party settles herein and in respect of which a
waiver, release and discharge is given under this Deed; and
(b)it has not assigned, transferred or conveyed, or purported to assign,
transfer or convey, any Claim or any rights in respect of a Claim to any person
who is not a party to this Deed.
9.Confidentiality
9.1 [RESERVED]
10.Post-employment obligations
10.1 Section 9 of the Contract is explicitly incorporated into this Deed by
reference, including but not limited to the provision regarding Acknowledgments
(Sections 9(a) and 9(j)), the Confidentiality provision (Section 9(b)), the
Non-Compete provision (Section 9(c)), the provision regarding Non-Solicitation
of Employees (Section 9(d)(provided that subject to Employee’s execution and
compliance with this Deed, the Employers will not seek to prevent Employee from
soliciting or working with Brendan Barry, the provision regarding
Non-Solicitation of Customers (Section 9(e)), the provision regarding
Post-Employment Property (Section 9(f)), the Non-Disparagement provision
(Section 9(g)), the Enforcement provision (Section 9(h)), and the Blue-Pencil
provision (Section 9(i)) (collectively, the “Surviving Provisions”). The
Employee hereby acknowledges and agrees that the foregoing provisions are
enforceable in full and waives any objections thereto.
11.INTELLECTUAL PROPERTY
11.1The Parties agree that any work of authorship, invention, design, discovery,
development, technique, improvement, source code, hardware, device, data,
apparatus, practice, process, method or other work product whatsoever (whether
or not patentable or subject to copyright) related to the business of the
Employers that the Employee either solely or in collaboration with others has
made or may make, discover, invent, develop, perfect or reduce to practice
during the course of the Employment whether or
        9

--------------------------------------------------------------------------------

EXECUTION COPY
not during business hours and created, conceived or prepared on the Employers'
premises or otherwise shall be the sole property of the Employers.
11.2Without prejudice to the generality of the foregoing, the Employee agrees
that all of the foregoing and any (i) inventions (whether patentable or not and
without regard to whether any patent therefor is ever sought), (ii) marks, names
or logos (whether or not registrable as trade or service marks and without
regard to whether registration therefor is ever sought), (iii) works of
authorship (without regard to whether any claim of copyright therein is ever
registered) and (iv) trade secrets, ideas and concepts (collectively
"Intellectual Property Products") created, conceived or prepared on the
Employers' premises or otherwise, whether or not during normal business hours,
shall perpetually and throughout the world be the exclusive property of the
Employers as shall all tangible media (including but not limited to papers,
electronic media of all types, and models) in which such Intellectual Property
Products are recorded or otherwise fixed.
11.3The Employee further agrees to promptly (and in no event later than the
Termination Date) disclose in writing and deliver to the Employers all
Intellectual Property Products created during the Employment. The Employee
agrees that all works of authorship created by him during the Employment shall
be works made for hire of which the Employers are the authors and owners of
copyright.
11.4To the extent that any competent authority may determine that any work or
authorship created by the Employee during the Employment is not a work made for
hire, the Employee hereby assigns all right, title and interest in the copyright
therein, in perpetuity and throughout the world, to the Employers. To the extent
this Deed does not otherwise serve to grant or otherwise vest in the Employers
all rights in any Intellectual Property Product created by the Employee during
the Employment, the Employee hereby assigns all right, title and interest
therein, in perpetuity and throughout the world, to the Employer.
11.5The Employee agrees to execute immediately upon the Employers' reasonable
request and without charge any further assignments, applications, conveyances or
other instruments, at any time after execution of this Deed in order to permit
the Employers or their respective assigns to protect, perfect, register, record,
maintain or enhance their rights in any Intellectual Property Product, provided
that the Employers shall bear the cost of any such assignments, applications or
consequences.
        10

--------------------------------------------------------------------------------

EXECUTION COPY
11.6The Employee agrees and undertakes to
(a) immediately deliver to the custody of the Employers all originals and copies
of any documents and other property of the Employers which are in the Employee's
possession, under his control or to which he may have access;
(b) immediately delete permanently and irretrievably any electronic material
(howsoever stored) within the Employee's possession, control or to which he may
have access belonging to the Employers or relating in any way to the Employers’
business; and
(c) duly execute the affidavit previously provided to Employee (the
“Affidavit”), before a notary public, with any inaccuracy in such Affidavit, or
any breach thereof, being deemed a material breach of this Deed.
12.Entire agreement
12.1This Deed (including the Affidavit), together with Section 9 of the
Contract, forms the entire agreement and understanding between the Parties
relating to the subject matter of this Deed and supersedes and extinguishes any
previous agreement or understanding between the Parties in relation to all or
any such matters.
12.2Each Party acknowledges that in entering into this Deed (and any documents
referred to in it) it does not rely on, and shall have no remedy in respect of,
any representation, warranty or undertaking in writing or otherwise made or
given by any person whatsoever which is not expressly set out in this Deed.
13.Variation
13.1No provision of this Deed shall be deemed varied, waived, amended or
modified by either Party, unless such variation, waiver, amendment or
modification is made in writing and signed by each Party.
14.Counterparts
14.1 This Deed may be executed in any number of counterparts, each of which
shall be an original, and any one of which shall be deemed to be validly
executed if evidenced by a facsimile or electronic copy of the executing Party’s
signature which shall operate with
        11

--------------------------------------------------------------------------------

EXECUTION COPY
the same effect as if the signatures thereto were on the same instrument. For
the avoidance of doubt, each Party shall be required to sign only one copy of
this Deed.
15.Successors and assigns
15.1This Deed shall inure to the benefit of and be binding upon the successors
of each Party to this Deed.
15.2This Deed is personal to the Parties and shall not be capable of assignment
save as provided by clause 16.1 above.
16.Severability
16.1If any of the provisions of this Deed is found by a court of competent
jurisdiction to be void or unenforceable, it shall be deemed to be deleted from
this Deed and the remaining provisions shall continue to apply, unless the
severed portion is essential to the intended purpose of this Deed, in which case
the party who was to receive the benefit of the severed portion has the option
to void the Deed insofar as it relates to them.
17.Governing law and Jurisdiction
17.1 This Deed (including the Affidavit) shall be governed by and construed in
accordance with the laws of the Cayman Islands.
17.2 The Parties hereby agree that the Grand Court of the Cayman Islands shall
have exclusive jurisdiction to hear and determine any claim, suit, action or
proceeding whatsoever and to settle any dispute which may arise out of any
provision of this Deed or out of any action taken or omitted to be taken under
this Deed or in connection with the administration of this Deed. The Parties to
this Deed irrevocably submit to the exclusive jurisdiction of the Cayman Islands
Court.


IN WITNESS WHEREOF the Parties hereto have executed this Deed on the date and
year first above written
        12

--------------------------------------------------------------------------------

EXECUTION COPY





SIGNED AS A DEED by TIM COURTIS






in the presence of:
)/s/ Tim Courtis)Signature)))






/s/ Caroline CourtisSignature of WitnessName:Caroline
CourtisAddress:Occupation:Retired



/s/ Alstair David

Signature of WitnessName:Alstair DavidAddress:Occupation:Attorney















        13

--------------------------------------------------------------------------------

EXECUTION COPY








EXECUTED AS A DEED by GREENLIGHT REinsurance ltd


)/s/ Simon Burton)Duly Authorised Signatory))Name:Simon Burton))Title:CEO))/s/
Laura Accurso)Duly Authorised Signatory))Name:Laura Accurso))Title:General
Counsel)



        14

--------------------------------------------------------------------------------

EXECUTION COPY

in the presence of:/s/ Faramarz RomerSignature of WitnessName:Faramarz
RomerAddress:George Town, Grand CaymanOccupation:Chartered Accountant






/s/ Tom CurnockSignature of WitnessName:Tom CurnockAddress:SMB, Grand
CaymanOccupation:CRO





        15

--------------------------------------------------------------------------------

EXECUTION COPY
EXECUTED AS A DEED by GREENLIGHT CAPITAL RE LTD


)/s/ Simon Burton)Duly Authorised Signatory))Name:Simon Burton))Title:CEO))/s/
Laura Accurso)Duly Authorised Signatory))Name:Laura Accurso))Title:General
Counsel)




in the presence of:/s/ Faramarz RomerSignature of WitnessName:Faramarz
RomerAddress:George Town, Grand CaymanOccupation:Chartered Accountant
/s/ Tom Curnock
Signature of WitnessName:Tom CurnockAddress:SMB, Grand CaymanOccupation:CRO



        16

--------------------------------------------------------------------------------

EXECUTION COPY




        17